DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts, Jr. et al. in US Patent № 6,836,890, hereinafter called Watts, Jr. in combination with Dwire et al. in US Patent Application Publication 2017/0277733, hereinafter called Dwire.

In regard to claim 1, Watts, Jr. teaches a method comprising: 
creating a first fragment object that begins with a first character at a first position within a message block (“The first message structure 400 flows generally from left to right and from the top to the bottom. The first message structure 400 organizes an inbound message into nodes and leaves by decoding the delimiters contained therein” column 6 line 26), the message block comprising a plurality of characters arranged in a sequence (“In one embodiment, a user is permitted to specify a byte position within a message from which to start parsing, and the user also specifies a node within a message structure used to parse the structure.” Column 2 line 31);
setting a character under test as the first character (“Initially, the first field in the inbound message structure is the current field,” column 8 line 32) evaluating whether the character under test is a first delimiter (“In State 516, the data from the inbound message is written to the current field until the end delimiter is reached. The end delimiter can also include compound characters. The process advances from State 516 to State 518.” Column 9 line 1), the first delimiter associated with a current level of hierarchy within the first fragment object (“For example, in an HL7 structure, the default delimiters are carriage return (\r), pipe (|), caret (^), ampersand(&), and tilde(~), respectively, for the segment, field, sub-field, sub-sub-field, and repetition for field” column 10 line 27; further, “Another aspect of the present invention is a system that permits a structured event (the inbound message as mapped to an inbound message structure) to be accessed at nodes within a hierarchy, as well as leaves.” Column 2 line 35);
responsive to determining that the character under test is not the first delimiter, resetting the character under test to be a next character in the sequence of characters (i.e. continuing to write the data to the current field);
repeating the evaluation of whether the character under test is the first delimiter and resetting the character under test to be the next character in the sequence of characters until a first fragment end condition is satisfied, wherein the first fragment end conditions include: determining that the character under test is a last character in the message block (“The inbound message will be parsed until it is exhausted as indicated by State 508.” Column 8 line 46, Fig. 5 element 508), and determining that the character under test is the first delimiter associated with a current level of hierarchy (“In State 516, the data from the inbound message is written to the current field until the end delimiter is reached. The end delimiter can also include compound characters. The process advances from State 516 to State 518.” Column 9 line 1);
However, although Watts Jr. teaches a first position associated with a beginning of the first fragment (“Each pointer in the list indicates a field of the structured event 608.” Column 11 line 44), he fails to expressly teach responsive to determining that the fragment end condition is satisfied, setting a second position based on a current position of the character under test, the first position associated with a beginning of the first fragment and the second position associated with an end of the first fragment.
Dwire teaches responsive to determining that the fragment end condition is satisfied (Fig. 3, element 308), setting a second position based on a current position of the character under test, the first position associated with a beginning of the first fragment (“2. The fragment object may include a property called "startindex", which holds an index of the first character in "rawHL 7" that represents content for a specific HL 7 fragment.” Paragraph 0023) and the second position associated with an end of the first fragment (“3. The fragment object may include a property called "endindex", which holds an index just beyond the last character in "rawHL 7" that represents content for a specific HL 7 fragment. In some embodiments, the "endindex" may be engineered to hold an index of the last character for the specific HL 7 fragment” paragraph 0024).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Watts, Jr. to include the HL-7 message fragment structure taught by Dwire. It would have been obvious because it represents the substitution of one known element (i.e. the HL-7 message fragment representation taught by Dwire) for another (i.e. the message parsing system which uses multiple formats for messages, including HL-7, as taught by Watts, Jr.) to obtain predictable results (i.e. the internal storage representation of the HL-7 messages in the parsing system taught by Watts, Jr. will be the one taught by Dwire). One would have been motivated to do so because it allows for the efficient manipulation of messages between different implementations, as taught by Dwire (“Mitigating differing interpretations or applications of the standard often requires reorganizing or adjusting the contents of HL 7 messages received from one vendor before they are transmitted to another vendor. Therefore, efficient methods of manipulating HL 7 messages (i.e., use of transformations) on computing systems are valuable.” Paragraph 012) Note further that efficient interoperability between message standards is also an express goal of Watts, Jr., as described in column 2 line 14, and to adapt to new requirements, as described in column 2 line 1.
In regards to claims 11 and 20, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 2, Dwire further teaches: 
receiving the message block (“In some embodiments, when a computing device receives an HL 7 message through its network interface, the computing device stores the HL 7 message in its working memory” paragraph 0020); 
creating a first object associated with a first property, a second property, a third property, and a fourth property (“A fragment object is a data structure stored in the working memory or another storage medium, such as a solid-state hard drive or magnetic hard drive. A fragment object may track several properties of the received HL7 message illustrated below as 1 to 6” paragraph 0021);
populating the first property with a reference to a storage location of the message block (“1. The fragment object may include a property called "rawHL 7", which holds the HL 7 message in a "String" format. In some embodiments of the disclosure, the "rawHL 7" property is a reference to a memory location in RAM where the HL 7 message is stored.” Paragraph 0022);  
populating the second property with a beginning character position associated with a first character in the message block (“2. The fragment object may include a property called "startindex", which holds an index of the first character in "rawHL 7" that represents content for a specific HL 7 fragment.” Paragraph 0023); 
populating the third property with a last character position associated with a last character in the message block (“3. The fragment object may include a property called "endindex", which holds an index just beyond the last character in "rawHL 7" that represents content for a specific HL 7 fragment. In some embodiments, the "endindex" may be engineered to hold an index of the last character for the specific HL 7 fragment.” Paragraph 0024); 
and populating a fourth property with a list of fragment-inherited objects including the first fragment object (“4. The fragment object may include a property called "childFragments", which are ordered list of HL 7 fragments.” Paragraph 0025; alternatively or additionally, “6. The fragment object may include a property called "parentFragment". Thus, when an HL7 fragment is added to another HL 7 fragment's "childFragments" collection, the added fragment's "parentFragment" is set to reference the HL 7 fragment to which it was added,” paragraph 0027).
In regards to claims 11 and 20, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.
In regards to claim 12, it is substantially similar to claim 2 and accordingly is rejected under similar reasoning.

In regard to claim 3, Dwire further teaches that the first fragment object is associated with a first property, a second property, a third property, and a fourth property (“A fragment object is a data structure stored in the working memory or another storage medium, such as a solid-state hard drive or magnetic hard drive. A fragment object may track several properties of the received HL7 message illustrated below as 1 to 6” paragraph 0021), the first property referencing the first object, the second property identifying the first position (“2. The fragment object may include a property called "startindex", which holds an index of the first character in "rawHL 7" that represents content for a specific HL 7 fragment.” Paragraph 0023), the third property identifying the second position (“3. The fragment object may include a property called "endindex", which holds an index just beyond the last character in "rawHL 7" that represents content for a specific HL 7 fragment. In some embodiments, the "endindex" may be engineered to hold an index of the last character for the specific HL 7 fragment.” Paragraph 0024); and the fourth property identifying, when present, one or more child fragments of the first fragment object (“4. The fragment object may include a property called "childFragments", which are ordered list of HL 7 fragments.” Paragraph 0025).
In regards to claim 13, it is substantially similar to claim 3 and accordingly is rejected under similar reasoning.

In regard to claim 4, Watts, Jr. further teaches that the end condition satisfied is the character under test being determined to be the first delimiter associated with the current level of hierarchy (“In State 516, the data from the inbound message is written to the current field until the end delimiter is reached. The end delimiter can also include compound characters. The process advances from State 516 to State 518.” Column 9 line 1), the method further comprising: 
creating a second fragment object (i.e. second field); 
resetting the character under test as a character following the first delimiter associated with the second position in the sequence of characters (“In State 518, the process retrieves the delimiters for the next field in the inbound message structure, and prepares to write subsequent data to the next field. The process returns to State 510” Column 9 line 5); 
evaluating whether the character under test is a second delimiter (“In State 516, the data from the inbound message is written to the current field until the end delimiter is reached. The end delimiter can also include compound characters. The process advances from State 516 to State 518.” Column 9 line 1”);
responsive to determining that the character under test is not the second delimiter, resetting the character under test to be a next character in the sequence of characters (i.e. advancing through the data);
 and repeating the evaluation of whether the character under test is the second delimiter and resetting the character under test to be the next character in the sequence of characters until a second fragment end condition is satisfied hierarchy (“In State 516, the data from the inbound message is written to the current field until the end delimiter is reached. The end delimiter can also include compound characters. The process advances from State 516 to State 518.” Column 9 line 1).
In regards to claim 14, it is substantially similar to claim 4 and accordingly is rejected under similar reasoning.

In regard to claim 5, Watts, Jr. further teaches that the first delimiter and the second delimiter are different and associated with different levels of hierarchy within the message (“For example, in an HL7 structure, the default delimiters are carriage return (\r), pipe (|), caret (^), ampersand(&), and tilde(~), respectively, for the segment, field, sub-field, sub-sub-field, and repetition for field” column 10 line 27).
In regards to claim 15, it is substantially similar to claim 5 and accordingly is rejected under similar reasoning.

In regard to claim 6, Watts, Jr. further teaches that the first delimiter and the second delimiter are different instances of the same delimiter (“For example, in an HL7 structure, the default delimiters are carriage return (\r), pipe (|), caret (^), ampersand(&), and tilde(~), respectively, for the segment, field, sub-field, sub-sub-field, and repetition for field” column 10 line 27; further, see column 15 line 57 for an example of a message that uses the same delimiter in multiple instances in a row).
In regards to claim 16, it is substantially similar to claim 6 and accordingly is rejected under similar reasoning.

In regard to claim 7, Dwire further teaches that the second fragment object is associated with a first property, a second property, a third property, and a fourth property (“A fragment object is a data structure stored in the working memory or another storage medium, such as a solid-state hard drive or magnetic hard drive. A fragment object may track several properties of the received HL7 message illustrated below as 1 to 6.” Paragraph 0021), the first property referencing one of a first object associated with the message block and the first fragment object (“6. The fragment object may include a property called "parentFragment". Thus, when an HL7 fragment is added to another HL 7 fragment's "childFragments" collection, the added fragment's "parentFragment" is set to reference the HL 7 fragment to which it was added.” Paragraph 0027; alternatively or additionally, “1. The fragment object may include a property called "rawHL 7", which holds the HL 7 message in a "String" format. In some embodiments of the disclosure, the "rawHL 7" property is a reference to a memory location in RAM where the HL 7 message is stored.” Paragraph 0022), the second property identifying the character following the first delimiter associated with the second position in the sequence of characters (“3. The fragment object may include a property called "endindex", which holds an index just beyond the last character in "rawHL 7" that represents content for a specific HL 7 fragment. In some embodiments, the "endindex" may be engineered to hold an index of the last character for the specific HL 7 fragment.” Paragraph 0024), the third property identifying a position associated with an end of the second fragment object (“3. The fragment object may include a property called "endindex", which holds an index just beyond the last character in "rawHL 7" that represents content for a specific HL 7 fragment. In some embodiments, the "endindex" may be engineered to hold an index of the last character for the specific HL 7 fragment.” Paragraph 0024); and the fourth property identifying, when present, one or more child fragments of the second fragment object (“4. The fragment object may include a property called "childFragments", which are ordered list of HL 7 fragments.” Paragraph 0025).
In regards to claim 17, it is substantially similar to claim 7 and accordingly is rejected under similar reasoning.


In regard to claim 8, Dwire further teaches that the first position and second position indices identifying the position within the message block (“2. The fragment object may include a property called "startindex", which holds an index of the first character in "rawHL 7" that represents content for a specific HL 7 fragment.” Paragraph 0023; “3. The fragment object may include a property called "endindex", which holds an index just beyond the last character in "rawHL 7" that represents content for a specific HL 7 fragment. In some embodiments, the "endindex" may be engineered to hold an index of the last character for the specific HL 7 fragment.” Paragraph 0024).
In regards to claim 18, it is substantially similar to claim 8 and accordingly is rejected under similar reasoning.


In regard to claim 9, Watts, Jr. further teaches that the message is an Health Level- 7 (HL7) message (“For example, in an HL7 structure, the default delimiters are …” column 10 line 27).
In regards to claim 19, it is substantially similar to claim 9 and accordingly is rejected under similar reasoning.

In regard to claim 10, Watts, Jr. further teaches that the current level of hierarchy is one of a segment and a field (“… respectively, for the segment, field, sub-field, sub-sub-field, and repetition for field.” Column 10 line 27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication № 2005/0097566 teaches a parsing system for delimited messages.
US Patent № 10,235,409 teaches a system which identifies fields based on delimiters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167